Citation Nr: 0428747	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
December 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2003, the Board remanded this matter to the RO for a 
VA opinion examination.  The case has been returned to the 
Board for appellate review.   


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's disc 
herniation or degenerative disc disease of the lumbar spine 
is related to service.  

2.  The evidence does not establish that the veteran 
developed degenerative disc disease of the lumbar spine 
within one year after separation from service.  


CONCLUSION OF LAW

Service connection is not warranted for a low back disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish tonicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a low back disorder as 
a result of service.  The medical evidence does not support 
his claim.  

Service medical records beginning in November 1971 reflect 
that the veteran complained of low back pain after lifting 
heavy boxes.  An examination of the back was within normal 
limits.  An examination of the lumbar spine dated in February 
1972 revealed muscle spasm.  Diagnosis included chronic 
lumbosacral strain.  In March 1972,  there was no evidence of 
muscle spasm, and the veteran demonstrated full range of 
motion of the lumbar spine.  Muscle strain was diagnosed the 
next month.  Medical records dated through February 1973 show 
that the veteran continued to complain of back pain and 
receive treatment, although there were no clinical findings 
of a back disorder.  A consultation request dated in October 
(year illegible) revealed that the veteran complained of 
persistent low back pain, that there was no restriction of 
movement or muscle spasm, that the veteran had been on sick 
call five times since April for back pain, and that X-rays 
(date not provided) revealed no active disease.  In October 
1973, a medical examiner determined that there was no 
pathology associated with the complaints of back pain and 
opined that that the veteran was malingering.  The reports of 
a medical examinations dated in November 1972 July 1973 were 
negative for complaints or findings of a low back disorder, 
and a clinical evaluation of the spine was normal.  The 
veteran separated from service in December 1973.  

Post service private medical records show that the veteran 
was seen for low back problems beginning in 1989; however, 
these records do not include a medical opinion relating the 
veteran's low back disorder to service.  In June 1989, Ira C. 
Denton, Jr. M.D., noted that he had seen the veteran in May 
1989 and that the veteran moved smoothly and hopped onto the 
table as if nothing was wrong.  Dr. Denton noted that a 
computed tomography of the lumbar spine revealed asymmetry of 
the L4-5 disc which the doctor felt could cause right-sided 
extremity symptoms.  In subsequent medical statements, the 
veteran's health care providers questioned the nature and 
extent of the veteran's back disorder suggesting the 
veteran's problems could be psychosomatic.  A hospital 
physical evaluation dated in August 1994 revealed that the 
veteran injured his back while moving a piano and that the 
veteran had received physical therapy for low back pain.  In 
January 1996, Joel D. Pickett, M.D., noted that the veteran 
had incurred an injury to his back in October 1995 while 
pulling a case of newspapers.  Since that time, Dr. Pickett 
reported that the veteran has had lower back pain and 
bilateral hip and leg pain.  A magnetic resonance image (MRI) 
of the lumbar spine dated in January 1996 revealed a large 
focal disc herniation at the L4-5 and L2-3 interspace.  The 
veteran underwent a lumbar microdiscectomy of the L4-5 area 
of the lumbar spine, with resolution of the radicular pain.  
In May 1996, he underwent surgery again for recurrent disk 
herniation at L4-5 (on the right) and foraminal stenosis at 
L4-5 (on the right).  A myelogram of the lumbar spine dated 
in October 1996 was normal.  Medical records, including 
studies, dated in 2003 reflect diagnoses of degenerative disc 
disease at L4-5 and neural foramen on the right secondary to 
bulging disc.  

At an April 2000 personal hearing before a hearing officer, 
the veteran provided testimony in support of his claim.  The 
veteran stated that he strained his back in service and has 
had back problems since that time.  The veteran testified 
that after service he was seen for back problems in the early 
1980s.  The veteran stated that around 1988 or 1989 one of 
his patient's fell on him while he was trying to get her out 
of the bathroom.  The veteran testified that he when was 
treated for his back problems in 1989 the examiner doctors 
found an old back injury.  The veteran reported additional 
work related injuries to his back that occurred in the 1990s.  
In essence, the veteran testified that that the lumbar strain 
that he incurred in service is the root of his current back 
disorder.  

As a layperson, the veteran is capable of opining only with 
respect to his symptoms; however, a layperson may not opine 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), see also 38 C.F.R. § 3.159(a)(2) (2002) (competent 
lay evidence is that which does not require specialized 
education, training, or experience, provided by a person who 
has knowledge of facts or circumstances and conveying matters 
that can be observed and described by a lay person).  There 
is no evidence in this matter that the veteran is medically 
trained.  

Although the evidence establishes that the veteran had muscle 
strain of the lumbar spine in service and that he now has a 
low back disorder, service connection for the disorder is not 
warranted.  There is no medical evidence that relates the 
veteran's disc herniation or degenerative disc disease of the 
lumbar spine to service.  Pursuant to the May 2003 Board 
remand, a VA examiner in May 2003 opined, after reviewing the 
veteran's claims file, that the veteran's low back disorder 
is not related to service.  As to the rationale for his 
opinion, the examiner stated 

The veteran was seen at the 34th, general 
hospital on November 3, 1971 for low back 
pain after lifting heavy objects.  He had 
normal range of motion and was treated 
for muscle strain.  There was no evidence 
of degenerative disc disease therefore no 
evidence that his degenerative disc 
disease at L4-L5 is related to service.  
I also noted that he had a normal 
myelogram following his surgery for HNP 
(herniated nucleus pulposus) at L4-L5 in 
1996.  It is my opinion that muscle 
strain in 1971 and the HNP in late 1995 
or early 1996 are not related.  

The Board finds that the examiner's opinion is highly 
probative.  The examiner reviewed the claims file prior to 
rendering the opinion, and the medical evidence supports the 
opinion. He considered that the lumbar strain in service, but 
found it was unrelated to the veteran's current diagnoses.  
The veteran's subsequent injuries to his back after service 
beginning in 1989 were addressed and also considered.  There 
is no medical evidence to the contrary-that is there is no 
evidence connecting the in service muscle strain to his 
current back diagnoses.  In the absence of medical evidence 
linking the veteran's low back disorder to service, service 
connection is not warranted on direct basis.  

In addition, service connection for degenerative disc disease 
of the lumbar spine is not warranted on a one-year 
presumptive basis either in that the veteran was diagnosed as 
having degenerative disc of the lumbar spine in 2003, many 
years after he separated from service.  



Conclusion

For the foregoing reasons, the veteran's claim for service 
connection for a low back disorder is not warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55057 (1991).  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  

In letters dated in October 2003 and April 2004, VA informed 
the veteran of the requirements of the VCAA.  The Board finds 
that the information provided to the appellant specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
appellant in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the appellant's claims 
must show that the veteran's disorder began in or are 
associated with, or made worse by an incident of service and 
that he needed to show evidence of a current physical 
disability and a relationship between that disability and an 
injury, disease or event in service, (2) VA would obtain any 
information or evidence that he told it about, and (3) the 
appellant is responsible for supplying VA with sufficient 
information to obtain records on his behalf and should either 
sign enclosed releases or obtain the records himself and send 
them to VA.  Additionally, VA specific information to the 
veteran of the evidence it had requested, received, and still 
needed in its letters of May 1999, October 2003, February 
2004, and April 2004.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letters of May 2003 and April 
2004, asked the veteran to provide any medical evidence 
showing that the disability on appeal was caused by service.  
He was asked to send information describing additional 
evidence or the evidence itself to VA.  He was informed that 
VA wanted to give him a chance to tell about any additional 
evidence he knows about that might help his claim.  He was 
also asked to send VA the evidence it needs-but not to send 
duplicate evidence.  In addition, a supplemental statement of 
the case dated in June 2004 reiterated the requirements of 
the VCAA and provided the implementing regulations.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran was provided a VA 
opinion regarding the etiology of his low back disorder.  
That opinion is adequate for rating purposes.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



